1

2

3

4                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
5                                        AT TACOMA

6    Jonathan Daniel Smith ,
                                                       Case No. 3:19-cv-05838-RSL-TLF
7                              Plaintiff,
            v.                                         ORDER DISMISSING PLAINTIFF’S
8                                                      CLAIMS AGAINST DEFENDANT
     Robin Souvenir, et al.,
9
                               Defendants.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, objections to the report and

13   recommendation, if any, and the remaining record, does hereby find and ORDER:

14
           (1)    the Court adopts the Report and Recommendation (Dkt. # 67); and
15
           (2)    plaintiff’s claims against defendant Darren Carlson are DISMISSED without
16                prejudice.

17          Dated this 10th day of May, 2021.

18

19

20                                                   A
                                                     Robert S. Lasnik
                                                     United States District Judge
21

22

23

24

25
     ORDER DISMISSING PLAINTIFF’S CLAIMS AGAINST
     DEFENDANT - 1
